     Case 2:11-cr-00181-WFN         ECF No. 1042    filed 07/08/20    PageID.4023 Page 1 of 1

                                                                                      FILED IN THE
                                                                                  U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF WASHINGTON


 1
                                                                              Jul 08, 2020
 2                                                                               SEAN F. MCAVOY, CLERK


 3
 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF WASHINGTON
 6    UNITED STATES OF AMERICA,
                                                           No.       2:11-CR-0181-WFN-14
 7                                  Plaintiff,
                                                           ORDER DENYING
 8              -vs-                                       CONSTRUED MOTION
 9    AMADOR SANCHEZ MENDOZA,
10                                  Defendant.
11
12              Without stating the basis for jurisdiction, Mr. Mendoza requests that the Court vacate
13   his sentence arguing he should not have been found to be a career offender. The Court
14   concurs with the Government that it lacks jurisdiction to alter Mr. Mendoza's sentence. In
15   the event that the Court's determination is incorrect, the Court further finds that Mr.
16   Mendoza's request fails on its merits.
17              The Court has reviewed the file and Mr. Mendoza's Motion and is fully informed.
18   Accordingly,
19              IT IS ORDERED that Defendant's construed Motion to Reduce Sentence, filed
20   June 26, 2020, ECF No. 1040, is DENIED.
21              The District Court Executive is directed to file this Order and provide copies to
22   counsel and pro se Defendant.
23              DATED this 8th day of July, 2020.
24
25
                                                        WM. FREMMING NIELSEN
26   07-07-20                                    SENIOR UNITED STATES DISTRICT JUDGE
27
28


     ORDER
